                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


David Richard Kostuch,
                                                    Civil No. 19-cv-0467 (ADM/HB)
                     Plaintiff,

v.
                                                       ORDER ON REPORT
The World,                                           AND RECOMMENDATION

                     Defendant.


       The above-entitled matter came before the Court upon the Report and

Recommendation of United States Magistrate Judge Hildy Bowbeer. No objections have

been filed to the Report and Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.     The Report and Recommendation is ADOPTED;

       2.     This matter is DISMISSED WITHOUT PREJUDICE pursuant to
              28 U.S.C. § 1915(e)(2)(B).

       3.     The application to proceed in forma pauperis of Plaintiff David
              Richard Kostuch [Doc. No. 2] is DENIED AS MOOT.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: April 2, 2019                     s/Ann D. Montgomery
                                         ANN D. MONTGOMERY
                                         United States District Judge
